The Chancellor.
It is not necessary to inquire, whether this verbal authority is sufficiently proved; or whether, if the authority was sufficient, the mortgage was properly executed under it. The mortgage cannot be valid as against Russ. A freehold interest in land cannot.pass by parol: 2 Black. Com. 297, 312; 12 John. Rep. 73; and an authority from the owner to another to execute for him, and in his absence, a deed for such an interest, must be by deed: 1 Wend. 424; 5 Munro, 188; Com. Dig. Attorney, c. 1, 65.